      Case 4:20-cv-04015-DMR Document 19 Filed 08/27/20 Page 1 of 2



 1   George C. Harris (SBN 111074)
     gharris@nortonlaw.com
 2   David W. Shapiro (SBN 219265)
 3   dshapiro@nortonlaw.com
     Fred Norton (SBN 224725)
 4   fnorton@nortonlaw.com
     Matthew W. Turetzky (SBN 280997)
 5   mturetzky@nortonlaw.com
     THE NORTON LAW FIRM PC
 6   299 Third Street, Suite 106
     Oakland, CA 94607
 7   Telephone: (510) 906-4907
     Fax: (510) 906-4910
 8

 9   Attorneys for Plaintiff
     MARC COHODES
10

11
                                  UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                     SAN FRANCISCO DIVISION
14
     MARC COHODES,                                  CASE NO. 20-cv-04015-DMR
15

16                  Plaintiff,                      CERTIFICATE OF INTERESTED
            v.                                      ENTITIES OR PERSONS
17
     UNITED STATES DEPARTMENT OF                    Complaint Filed: June 17, 2020
18   JUSTICE, et al.,                               Trial Date:      Not Set Yet
19
                    Defendants.
20

21

22

23

24

25

26

27

28

                                                 1
                           CERTIFICATE OF INTERESTED ENTITLES OR PERSONS
      Case 4:20-cv-04015-DMR Document 19 Filed 08/27/20 Page 2 of 2



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

 3   named parties, there is no such interest to report.

 4

 5   Dated: August 27, 2020                                Respectfully submitted,

 6                                                         THE NORTON LAW FIRM PC

 7
                                                                   /s/ George C. Harris
 8                                                         By:     George C. Harris
                                                                   Attorneys for Plaintiff
 9
                                                                   Marc Cohodes
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
                           CERTIFICATE OF INTERESTED ENTITLES OR PERSONS
